Citation Nr: 0610677	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to April 
1979; May 1979 to November 1982; June 21, 1991 to December 
12, 1991; and February 18, 1992 to September 25, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied the 
above claims.

In his notice of disagreement dated in July 2002, the veteran 
indicated that he wished to testify at a personal hearing at 
the RO.  However, a Report of Contact dated in July 2004 
shows that the veteran spoke with a Decision Review Officer 
by telephone and elected not to have a personal hearing.

Additionally, in his Appellant's Brief dated in March 2006, 
the veteran's representative raised the issue of entitlement 
to service connection for right hip and right knee disorders 
as secondary to a service-connected disability.  It was not 
indicated which disability had allegedly caused or aggravated 
the right hip and knee disorders.  The Board does not have 
jurisdiction of this issue as it has not been adjudicated by 
the RO.  The issue is, therefore, referred to the RO for 
clarification and further appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's DD-214 from his period of active service from 
July 1991 to December 1991 shows that he also had over eight 
years of inactive service.  It appears that some service 
records from the Arizona National Guard have been associated 
with the veteran's claims folder.  However, this does not 
appear to encompass the veteran's entire period of inactive 
service.  In the March 2006 Appellant's Brief, the veteran's 
representative indicated that there were still active duty 
for training records of the veteran that had not been 
obtained.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the complete 
dates of the veteran's service, as well 
as the type of service during each period 
of enlistment, i.e., whether it was 
active duty, active duty for training, or 
inactive duty for training.  All periods 
of active duty for training or inactive 
duty for training should be separately 
noted. Also, request copies of the 
veteran's complete service  medical 
records, to include all periods of 
National Guard duty (including from the 
Arizona National Guard) and all entrance 
and separation physicals and clinical 
records from the appropriate sources. 

2.  Then, readjudicate the claim on 
appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 




